
	

113 HRES 67 IH: Expressing the need to raise awareness and promote capacity building to strategically address the lionfish invasion in the Atlantic Ocean.
U.S. House of Representatives
2013-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 67
		IN THE HOUSE OF REPRESENTATIVES
		
			February 13, 2013
			Mrs. Christensen
			 submitted the following resolution; which was referred to the
			 Committee on Natural
			 Resources
		
		RESOLUTION
		Expressing the need to raise awareness and
		  promote capacity building to strategically address the lionfish invasion in the
		  Atlantic Ocean.
	
	
		Whereas two species of venomous lionfish, the red lionfish
			 (Pterois volitans) and devil firefish (Pterois miles), were likely introduced
			 into the Atlantic Ocean via the United States aquarium trade in the
			 1980s;
		Whereas lionfish are now established throughout the
			 coastal southeastern United States, the Caribbean, and many regions of the Gulf
			 of Mexico;
		Whereas lionfish may live for decades in high densities
			 and reproduce at an alarming rate by spawning over 2,000,000 eggs per year per
			 female;
		Whereas lionfish inhabit most coastal marine reef habitats
			 up to 1,000 feet deep;
		Whereas in the Atlantic Ocean, lionfish consume over 50
			 species of fish, some of which are commercially, recreationally, and
			 ecologically important;
		Whereas lionfish may impact species of concern such as the
			 Nassau grouper and Warsaw grouper, speckled hind, striped croaker, and key
			 silverside;
		Whereas the economic impacts of lionfish may include
			 hindering stock rebuilding efforts for commercially and recreationally
			 important species;
		Whereas economic losses for fishermen from lionfish may
			 include loss of fishing days when painful envenomation occurs and reduced
			 catches of some commercial species;
		Whereas predation on herbivores by lionfish can result in
			 cascading impacts such as increased macroalgae and decreased coral biomass
			 which would threaten ecosystem integrity and ecosystem services provided by
			 coral reef ecosystems;
		Whereas lionfish may impact Atlantic Ocean biodiversity by
			 consuming fish species critical to maintaining healthy and viable coral reef
			 and hard-bottom ecosystems;
		Whereas interactions with other reef stressors such as
			 ocean acidification, warming temperatures, and other factors could exacerbate
			 lionfish impacts;
		Whereas the destruction of coral reefs and increased human
			 health hazards from lionfish may have devastating impacts on the tourism
			 industry, which is critical to the economies of coastal communities;
		Whereas current technology suggests lionfish eradication
			 at the regional scale is likely not feasible given the expansive depths and
			 geography of lionfish habitat;
		Whereas control plans that support sustained removals of
			 lionfish can significantly reduce local lionfish densities; and
		Whereas tools for local lionfish control in some
			 communities may include commercial harvesting as a food fish, harvesting
			 juveniles for the aquarium trade, sport tournaments, and citizen-based removal
			 programs: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)urges development
			 of a comprehensive, scientifically based, region-wide strategy to address the
			 lionfish invasion in the Atlantic Ocean, that includes actions such as local
			 management plans and international partnerships;
			(2)supports
			 scientific research and capacity building to develop and implement responses to
			 the lionfish invasion; and
			(3)encourages raising
			 public awareness about the lionfish invasion across the United States and its
			 territories, especially in coastal communities, through outreach and
			 education.
			
